Citation Nr: 0216695	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for dermatitis of the torso, arms, and feet.

2.  Entitlement to a compensable disability evaluation for a 
laceration scar of the left lower eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tuberculosis will be addressed by the Board in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's dermatitis of the torso, arms, and feet has 
been characterized by occasional itching, without constant 
exudation, extensive lesions, or marked disfigurement.

3. The veteran's dermatitis of the torso, arms, and feet does 
not affect more than 20 percent of his body or require 
constant systemic therapy of corticosteroids and 
immunosuppressants.

4.  The veteran's laceration scar of the left lower eyelid is 
visible, with darker color, but without tenderness and pain 
or poor nourishment with repeated ulceration.

5.  The veteran's laceration scar of the left lower eyelid is 
not productive of any characteristics of disfigurement. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for dermatitis of the torso, arms, and feet have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 
7806 (2001); 67 Fed. Reg. 49,590, 49,596 (July 31, 2002).

2.  The criteria for a compensable evaluation for a 
laceration scar of the left lower eyelid have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.73, 4.118, Diagnostic 
Codes 7800, 7803, and 7804 (2001); 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluations assigned for his dermatitis of the torso, arms, 
and feet and for his laceration scar of the left lower eyelid 
do not accurately reflect the severity of those disabilities.  
Specifically, the veteran asserts that his dermatitis should 
be assigned a higher disability evaluation because he 
experiences itching and that his scar should be assigned a 
higher disability evaluation because he feels it is 
disfiguring.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to increased disability evaluations and provided 
a detailed explanation of why increased ratings were not 
granted.  In addition, the statement of the case and the 
supplemental statements of the case included the criteria for 
granting an increased rating for dermatitis, as well as other 
regulations pertaining to his claim for an increased 
evaluation.  August 2000 and April 2002 letters to the 
veteran, from the RO, notified the veteran as to what kind of 
information they needed from him, and what he could do to 
help his claim.  Likewise, an October 2002 letter from the 
Board apprised the veteran of a change in the regulations 
regarding skin disorders and notified him that he could 
submit additional evidence regarding his claim.  The veteran 
was also provided a copy of the revised regulations.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination and a hearing before the RO.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on an increased evaluation for dermatitis stems from an 
initial grant of service connection and the assignment of a 
10 percent disability evaluation.

Historically, a September 1960 rating decision granted 
service connection for a laceration scar of the left lower 
eyelid and assigned a noncompensable disability evaluation, 
effective April 1960.  This disability evaluation was 
continued in rating decisions dated September 1980, November 
1988, and January 1989.  In January 2000, the veteran filed a 
claim for an increased disability evaluation for his 
laceration scar and, in March 2000, the veteran filed a claim 
for service connection for dermatitis.  An August 2000 rating 
decision continued the veteran's noncompensable disability 
evaluation for his laceration scar and granted the veteran 
service connection for dermatitis.  A 10 percent disability 
evaluation was assigned for the veteran's dermatitis, 
effective April 2000.  The veteran filed a notice of 
disagreement with the rating assigned for his dermatitis in 
September 2000 and voiced his disagreement as to the 
continuation of the noncompensable disability evaluation 
assigned for his laceration scar at a December 2000 hearing 
before the RO.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(an oral statement, when reduced to writing in a transcript, 
is a notice of disagreement for purposes of 38 U.S.C.A. 
§ 7105).  A statement of the case was issued on the 
dermatitis in September 2000, and the veteran perfected his 
appeal in October 2000.  May 2001 and January 2002 
supplemental statements of the case addressed the veteran's 
laceration scar and his dermatitis, and the May 2001 
supplemental statement of the case gave the veteran 60 days 
to perfect his appeal as to increased rating claim for his 
laceration scar.  The Board acknowledges that the issue of an 
increased evaluation for his laceration scar has not been 
certified for appeal, but nonetheless construes the veteran's 
July 2001 statement with attached medical records, which was 
received within the 60 day period, as a substantive appeal.

The pertinent evidence of record consists of VA medical 
records and a VA examination report, as well as the veteran's 
testimony before the RO.

VA medical records dated April 2000 show that the veteran 
complained of itching feet for about 20 years.  Examination 
showed mild erythematous scaly patches on both feet.  The 
diagnosis was onychomycosis/tinea pedis.  Two creams were 
prescribed.

A May 2000 VA medical record states that veteran continued to 
complain of itchy feet and nails.  Examination showed 
bilateral dystrophic nails with minimal scaling on the 
lateral aspect of the right lower extremity and mild 
erythema.  The assessment was onychomycosis of the toenails 
and tinea pedis with moccasin-like distribution of scale.  
Continued use of the prescribed creams, plus use of powder on 
his feet was recommended.

The veteran was afforded a VA examination in June 2000.  
According to the report, the veteran complained of a visible 
scar on the left lower eyelid which he saw in the mirror and 
which caused him to be reminded of the accident in service in 
which he lacerated his lower eyelid.  He stated that other 
people occasionally ask him about the scar, but that his 
glasses make it harder to see.  He denied discrimination 
because of the scar.  The examiner noted that the veteran was 
"obsessed over the [scar] and [felt] that it [was] 
disfiguring."  The veteran also denied that the scar 
interfered with his vision or stuck to lower skin layers, as 
well as denied pain and tenderness of the scar.  Examination 
of the scar showed a dark, horizontal 2-centimeter by .3 
centimeter scar on the lower left eyelid.  The scar was not 
adherent or atrophic and had normal texture.  The scar was 
not ulcerated, broken down, elevated, or depressed.  There 
was no evidence of underlying tissue loss, inflammation, 
edema, or keloid formation.  The scar was darker in color 
than the normal skin around it, but was hard to see with the 
veteran's glasses on, which were worn for reasons unrelated 
to the scar.  There was also no limitation of function by the 
scar other than the veteran's obsession over its visibility.  

With regard to the veteran's dermatitis, the veteran 
complained of occasional eczematous eruptions.  The veteran 
denied childhood eczema.  Examination showed a papular 
eruption on the dorsal arms in the superior angle sternal 
area, which were eczematous.  The examiner noted that the 
distribution of the veteran's papular eruption suggested 
contact dermatitis.  In addition, the veteran's feet had 
dystrophic toenails, scaly heels, and friable scale between 
the toes.  The assessment was tinea unguium and tinea pedis.

A June 2000 VA medical record states that the veteran had 
thickened, yellow dystrophic nails on his feet.  The 
diagnosis was rule out onychomycosis and fungal pruritus.  A 
pathology report confirmed onychomycosis of the toenail.

An August 2000 record states that the veteran complained of 
blackening and brittle nails and itching on his back and 
ankles.  The assessment was xerosis of the skin.

December 2000 VA medical records indicate that the veteran 
had lichenified plaques of the feet and a resolving wrist 
plaque.  He also had scaly and dry patches.  The assessments 
were pruritus not otherwise specified; allergic contact 
dermatitis; and tinea pedis.  An allergy patch test showed a 
weak appearance (nonvesicular erythema, infiltration, and 
possible papules) for five allergens and a strong appearance 
(vesicular and edematous erythema, edema, papules, and 
vesicles) for four allergens.
 
The veteran was afforded a hearing before the RO in December 
2000.  According to the transcript, the veteran testified 
that the laceration scar of his left lower eyelid itches 
about two to three times a week, but denied drainage or 
difficulty with his vision.  The veteran also testified that 
his dermatitis was over his whole body and caused constant 
itching, for which he took medication.  He stated that he 
used ointment for his toes and legs and lotion for his back 
and chest, as well as an antihistamine for the itch.  He also 
reported that he had scales on his ankles and inner thigh, 
and that his chest and back itched.  He stated that his 
dermatitis left lesions from his scratching.

A follow-up VA treatment note, also dated December 2000, 
states that the veteran had generalized pruritus and 
complained of itching for forty years.  Examination showed 
mild to moderate generalized xerosis over the veteran's back, 
arms, chest, hands, and legs.  There were dyschromia macules 
on his back and leges, lichenification on his hands, and mild 
scaling on the soles of the veteran's feet and between his 
toes.  There were nummular patches on his feet and lower 
legs.  The assessment was probable allergic contact 
dermatitis, xerosis, and tinea pedis.  Spectazole and 
Tinactin were recommended for his feet and ointment was 
recommended for his body.  Lac-hydrin and Areemo soap were 
recommended as part of an anti-irritant regimen. 

A February 2001 treatment note indicates that the veteran had 
strong reactions to nickel, formaldehyde resin, and epoxy 
resin and weak reactions to wool and neomycin upon allergy 
testing.  Examination showed dyschromia around the neck.  The 
veteran's chest, abdomen, and back were clear and the legs 
were "much improved" with almost no scaling.  The 
assessments were allergic contact dermatitis and well-
controlled tinea pedis.  Continuation of his treatment 
regimen was recommended.

A July 2001 treatment record states that examination showed 
lichenified plaques on the veteran's feet and lower legs, a 
papular eruption over his chest, and a minimal rash on the 
veteran's arms, back, abdomen, and upper legs.  The veteran's 
toenails were dystrophic.  The diagnosis was allergic contact 
dermatitis.  His medication regimen was slightly altered, 
with a change in ointment.

An August 2001 treatment note shows that the veteran 
complained of atopic diathesis.  The veteran reported a 
history of asthma, hay fever, atopic dermatitis, and diabetes 
mellitus, as well as allergies to penicillin, sulfa drugs, 
and wool.  The veteran was seen for follow-up of dry skin and 
pruritus, lichen simplex chronicus on the dorsa of the feet, 
and generalized itching on the torso and extremities.  The 
examining provider noted that there was no change in the dry 
skin, pruritus, or lichenification of the feet without cream.  
Physical examination showed pitting edema of the posterior 
upper shoulder, which was assessed as scleroderma of the 
upper back due to diabetes mellitus.  The veteran's skin 
disorder was assessed as atopic diatheses and itching.

A September 2002 treatment record shows that the veteran 
reported that his allergic contact dermatitis was relieved by 
medication, but persisted.  He also reported that his rash 
was controlled by ointment, but complained of occasional 
itching despite using Allegra.  He related that his feet were 
well controlled with Spectazole and powder.  Examination 
showed hyperpigmented papules on his face in the n-1 folds 
and a few scattered follicular papules on the veteran's arms, 
legs, and chest.  His feet and back were clear.  The 
diagnoses were allergic contact dermatitis and tinea pedis.  
Continuation of the present medication management was 
recommended.

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to the evaluation of skin 
disorders were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before . . . the appeal process has been 
concluded, the version most favorable to the appellant should 
and . . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991 & Supp. 2001).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to August 30, 
2002, the Board cannot apply the revised regulations.  In 
this case, neither set of criteria appears to be more 
favorable to the veteran.

I.  Dermatitis
 
At the time of the veteran's initial claim for service-
connection of his dermatitis, the RO assigned a 10 percent 
disability evaluation by analogy to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2001).

Under the former version of Diagnostic Code 7806, a 10 
percent disability evaluation was warranted for eczema with 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  A 30 percent disability evaluation was assigned 
under this Code for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  A 10 percent 
disability evaluation is assigned if there is dermatitis or 
eczema of at least 5 percent of the entire body, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of the exposed affected areas, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past year.  See 67 Fed. 
Reg. At 49,596 (2002).  For the next higher 30 percent 
disability evaluation, there must be dermatitis or eczema 
over 20 to 40 percent of the body or 20 to 40 percent of the 
affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  Id.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's dermatitis most closely 
approximates the criteria for the currently assigned 10 
percent rating, under both the former and current versions of 
the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001); 67 Fed. Reg. 49,590, 49,596 (2002).

Upon reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation was not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experienced exudation, constant itching, extensive 
lesions, or marked disfigurement.  While the Board 
acknowledges that the veteran has itching due to his skin 
disorder and that the veteran described his skin disorder as 
"persistent", the Board notes that there is no evidence 
that the veteran's itching could be characterized as 
constant.  In addition, there is no evidence that the 
veteran's dermatitis caused crusting or ulceration of the 
skin.  Further, the veteran reported that his medicated 
lotion relieves his symptomatology and the medical evidence 
shows that his dermatitis is well controlled, with periods of 
inactivity and clearing of the skin.  In addition, the Board 
notes that VA physicians stated that the veteran's dermatitis 
was related to allergies or other environmental agents.  
Moreover, the currently assigned 10 percent disability 
evaluation contemplates involvement of an exposed surface 
such as the veteran's arms and feet.  As such, the veteran's 
symptomatology most closely fits within the former criteria 
for the currently assigned 10 percent disability evaluation.   

Additionally, the Board finds that the veteran's dermatitis 
is most consistent with the currently assigned 10 percent 
disability evaluation and that an increased disability 
evaluation is not warranted upon reviewing the current rating 
criteria in relation to the veteran's symptomatology 
demonstrated after August 2002.  The objective clinical 
evidence of record does not show that the veteran has 
dermatitis over 20 percent of his body or that the veteran's 
dermatitis requires systemic therapy involving 
corticosteroids.  While the Board acknowledges that the 
veteran uses topical ointments and medicated lotions, as well 
as an antihistamine for relief of his symptoms, the Board 
points out that the veteran's dermatitis does not require 
immune suppression and that the veteran's dermatitis, when 
treated, involved 20 percent of his body, or even 20 percent 
of all of the affected areas.  In this regard, the Board 
points out that the veteran had only a few scattered papules 
on his arms, legs, and chest with clear feet and back in 
September 2002.  As such, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his skin 
disorder, the Board has also considered whether the veteran 
is entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his dermatitis, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for dermatitis of the torso, arms, and feet, 
on either a schedular or extra-schedular basis.

II.  Laceration scar

The veteran's laceration scar of the left lower eyelid is 
currently assigned a noncompensable disability evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's laceration scar most closely 
approximates the criteria for the currently assigned 
noncompensable disability evaluation, under both the former 
and current versions of the rating criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001); 67 Fed. Reg. 49,590, 
49,596 (2002).

According to the regulations in effect prior to August 30, 
2002, a noncompensable disability evaluation is assigned 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
slightly disfiguring scars of the head, face, or neck.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  A 10 percent 
disability evaluation was warranted where there was 
moderately disfiguring scars of the head, face, or neck.  Id. 

According to the revised regulations, a noncompensable 
disability evaluation is assigned pursuant to Diagnostic Code 
7800 where there are no characteristics of disfigurement.  
For the next higher 10 percent disability evaluation, there 
must be one characteristic of disfigurement.  See 67 Fed. 
Reg. at 49,596.  The characteristics of disfigurement for 
purposes of evaluation are:  scar of 5 or more inches in 
length, scar of at least one-quarter inch wide, surface 
contour of the scar is elevated or depressed, scar adherent 
to underlying tissue, skin hypo- or hyper-pigmented in an 
area exceeding six square inches, abnormal skin texture in an 
area exceeding six square inches, underlying soft tissue 
missing in an area exceeding six inches square, or indurate 
and inflexible skin in area exceeding six inches square.  Id.

In reviewing the former rating criteria for the veteran's 
laceration scar of the left lower eyelid in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation was not warranted.  The 
objective clinical evidence of record did not show that the 
veteran had a moderately disfiguring scar.  Although the 
veteran's scar is visible due to its darker pigmentation, it 
was only observable when the veteran was not wearing his 
glasses.  Likewise, the veteran's scar is small and well 
healed, with normal texture of the skin.  And, while the VA 
examiner noted that the veteran was obsessed by the scar, the 
rating criteria only compensate for objective deformities or 
disfiguring marks.  Color photographs taken in connection 
with that examination and submitted by the veteran show the 
scars to be essentially without any cosmetic problems.  It is 
also noteworthy that the veteran has not sought medical 
treatment for his laceration scar.  Accordingly, the 
veteran's symptomatology most closely approximates the 
criteria for the currently assigned noncompensable disability 
evaluation under the former Diagnostic Code 7800.

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
laceration scar, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned noncompensable disability evaluation and that a 
compensable disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has any of the characteristics of disfigurement 
required by the revised 38 C.F.R. § 4.118, Diagnostic Code 
7800.  In this regard, the Board notes that the veteran's 
scar is only 2 centimeters by .3 centimeters in size.  
Similarly, the veteran's scar does not adhere to underlying 
tissue, limit the veteran's daily functioning, or cause 
abnormal skin texture.  In fact, the veteran's scar is not 
elevated or depressed, has normal texture, is not atrophic, 
and does not cause any inflammation or keloid formation.  As 
such, the veteran is not entitled to a compensable disability 
evaluation under the revised provisions of Diagnostic Code 
7800.

In reaching this decision, the Board also considered whether 
the veteran was entitled to a compensable disability 
evaluation under other applicable Diagnostic Codes, including 
Diagnostic Codes 7803 and 7804.  Pursuant to Diagnostic 7803, 
a 10 percent disability evaluation is assigned for a poorly 
nourished, superficial scar with repeated ulceration under 
the previous regulations, or for an unstable superficial scar 
under the revised regulations.  Under Diagnostic Code 7804, a 
10 percent disability evaluation is assigned for superficial 
scars that are tender and painful upon objective 
demonstration according to the previous regulations, or for a 
superficial scar which is painful upon examination, under the 
current regulations.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804; 67 Fed. Reg. at 49,596.  Nonetheless, there 
are no higher disability evaluations available under either 
version of Diagnostic Codes 7803 and 7804, as the veteran's 
laceration scar is not poorly nourished, ulcerated, tender, 
or painful. 

In concluding that the veteran is not entitled to a 
compensable disability evaluation, the Board has also 
considered the clinical manifestations of the veteran's 
laceration scar of the left lower eyelid, including any 
effects this disability has on the veteran's earning capacity 
and his ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 
4.41 (2001).  However, the Board finds that there is no basis 
for a higher rating as the veteran's laceration scar has not 
resulted in any discrimination in employment or daily 
activities.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his laceration scar, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently retired and 
that he has not required any treatment for his scar.  
Accordingly, the Board finds that the criteria for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a 
compensable disability evaluation for a laceration scar of 
the left lower eyelid on either a schedular or extra-
schedular basis.


ORDER

An evaluation in excess of 10 percent for dermatitis of the 
torso, arms, and feet is denied.

A compensable evaluation for a laceration scar of the left 
lower eyelid is denied.


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for tuberculosis, the RO denied the 
veteran's claim in a March 2000 rating decision.   In March 
2000, the veteran submitted a statement, wherein he disagreed 
with the RO's denial of his claim to reopen.  The Board notes 
that the RO failed to construe the veteran's statement as a 
timely notice of disagreement and a statement of the case was 
not issued to the veteran regarding this claim.  In the past, 
the Board has referred such matters back to the RO for 
appropriate action.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that the proper action 
is to remand the issue back to the RO for appropriate action.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) 
("Thus, the next step was for the RO to issue [a statement 
of the case] on the denial of the [ ] claim, and the Board 
should have remanded that issue to the RO, not referred it 
there, for issuance of that [statement of the case].").

Therefore, in order to comply with the Court's holding in 
Manlincon and to give the appellant every consideration with 
regard to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for tuberculosis.  The veteran 
should be clearly advised of the need to 
file a timely substantive appeal within 
60 days of issuance of the statement of 
the case or within the remainder of the 
one-year period from the date of the 
mailing of the notification of the rating 
decision denying the veteran's claim to 
reopen if the veteran wishes to appeal 
that determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

